260 F.2d 735
104 U.S.App.D.C. 217
Vernon M. SCHMUCKER, Appellant,v.Dr. Winfred OVERHOLSER, Appellee.
No. 14590.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 21, 1958.Decided Nov. 6, 1958.

Mr. Jack Marshall Stark, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing a petition for writ of habeas corpus filed by the appellant in that court.  The order on appeal is reversed and the case remanded to the District Court for hearing and proceedings consistent with the decision of this court in Stewart v. Overholser, 87 U.S.App.D.C. 402, 186 F.2d 339.


2
It is so ordered.